Title: Proposals and Queries to be Asked the Junto, 1732
From: Franklin, Benjamin
To: 



[1732]
Proposals

That P S and A N be immediately invited into the Junto.
That all New Members be qualified by the 4 qualifications and all the old ones take it.
That these Queries [be] copied at the beginning of a Book [and] be read distinctly each Meeting [with] a Pause between each while one might fill and drink a Glass of Wine.
That if they cannot all be gone thro’ in one Night we begin the next where we left off, only such as particularly regard the Junto to be read every Night.
That it be not hereafter the Duty of any Member to bring Queries but left to his Discretion.
That an old Declamation be without fail read every Night when there is no New One.
That Mr. Brientnals Poem on the Junto be read once a Month, and hum’d in Consort, by as many as can hum it.

That once a Month in Spring, Summer and Fall the Junto meet of a Sunday in the Afternoon in some proper Place cross the River for Bodily Exercise.
That in the aforesaid Book be kept Minutes thus
Fryday June 30. 1732.
Present ABCDEF &c.
1. HP read this Maxim viz. or this Experiment viz or &c.
5. Lately arriv’d one —— of such a Profession or such a Science &c.
7. XY grew rich by this Means &c.
That these Minutes be read once a Year at the Anniversary.
That all Fines due be immediately paid in, and that penal Laws for Queries and Declamations [be] abolish’d only he who is absent above ten Times in the Year, to pay 10s. towards the Anniversary Entertainment.
That the Secretary for keeping the Minutes be allow’d one Shilling per Night, to be paid out of the Money already in his Hands.
That after the Queries are begun reading, all Discourse foreign to them shall be deem’d impertinent.
When any thing from Reading an Author is mention’d, if it excead  lines and the Junto require it; The Person shall bring the Passage, or an Extract from [written above: Abstract of] it, in Writing, the next Night, if he has it not [with] him.
When the Books of the Library come: Every Member shall undertake some Author, that he may not be without Observations to communicate.

Queries to be ask’d the Junto
Whence comes the Dew that stands on the Outside of a Tankard that has cold Water in it in the Summer Time?
Does the Importation of Servants increase or advance the Wealth of our Country?
Would not an Office of Insurance for Servants be of Service, and what Methods are proper for the erecting such an Office?

Qu. Whence does it proceed, that the Proselytes to any Sect or Persuasion generally appear more zealous than those who are bred up in it?
Answ. I Suppose that People bred in different Persuasions are nearly zealous alike. He that changes his Party is either sincere, or not sincere; that is he either does it for the sake of the Opinions merely, or with a View of Interest. If he is sincere and has no View of Interest; and considers before he declares himself, how much Ill will he shall have from those he leaves, and that those he is about to go among will be apt to suspect his Sincerity: if he is not really zealous he will not declare; and therefore must be zealous if he does declare. If he is not sincere, He is oblig’d at least to put on an Appearance of great Zeal, to convince the better, his New Friends that he is heartily in earnest, for his old ones he knows dislike him. And as few Acts of Zeal will be more taken Notice of than such as are done against the Party he has left, he is inclin’d to injure or malign them, because he knows they contemn and despise him. Hence one Renegade is (as the Proverb says) worse than 10 Turks.

Qu. Can a Man arrive at Perfection in this Life as some Believe; or is it impossible as others believe?
A. Perhaps they differ in the meaning of the Word Perfection.
I suppose the Perfection of any Thing to be only the greatest the Nature of that Thing is capable of;
different Things have different Degrees of Perfection; and the same thing at different Times.
Thus an Horse is more perfect than an Oyster yet the Oyster may be a perfect Oyster as well as the Horse a perfect Horse.
And an Egg is not so perfect as a Chicken, nor a Chicken as a Hen; for the Hen has more Strength than the Chicken, and the C[hicken] more Life than the Egg: Yet it may be a perfect Egg, Chicken and Hen.
If they mean, a Man cannot in this Life be so perfect as an Angel, it is [written above: may be] true; for an Angel by being incorporeal is allow’d some Perfections we are at present incapable of, and less liable to some Imperfections that we are liable to.
If they mean a Man is not capable of being so perfect here as he is capable of being in Heaven, that may be true likewise. But that a Man is not capable of being so perfect here, as he is capable of being here; is not Sense; it is as if I should say, a Chicken in the State of a Chicken is not capable of being so perfect as a Chicken is capable of being in that State. In the above Sense if there may be a perfect Oyster, a perfect Horse, a perfect Ship, why not a perfect Man? that is as perfect as his present Nature and Circumstances admit?

Quest. Wherein consists the Happiness of a rational Creature?
Ans. In having a Sound Mind and a healthy Body, a Sufficiency of the Necessaries and Conveniencies of Life, together with the Favour of God, and the Love of Mankind.
Qu. What do you mean by a sound Mind?
A. A Faculty of reasoning justly and truly in searching after [and] discovering such Truths as relate to my Happiness. Which Faculty is the Gift of God, capable of being improv’d by Experience and Instruction, into Wisdom.
Q. What is Wisdom?
A. The Knowledge of what will be best for us on all Occasions and of the best Ways of attaining it.
Q. Is any Man wise at all Times, and in all Things?
A. No; but some are much more frequently wise than others.
Q. What do you mean by the Necessaries of Life?
A. Having wholesome Food and Drink wherewith to satisfie Hunger and Thirst, Cloathing and a Place of Habitation fit to secure against the inclemencies of the Weather.
Q. What do you mean by the Conveniencies of Life?
A. Such a Plenty [uncompleted]

And if in the Conduct of your Affairs you have been deceived by others, or have committed any Error your self, it will be a Discretion in you to observe and note the same, and the Defailance, with the Means or Expedient to repair it.
No Man truly wise but who hath been deceived.
Let all your observations be committed to writing every Night before you go to Sleep.


Query, Whether it is worth a Rational Man’s While to forego the Pleasure arising from the present Luxury of the Age in Eating and Drinking and artful Cookery, studying to gratify the Appetite for the Sake of enjoying healthy Old Age, a Sound Mind and a Sound Body, which are the Advantages reasonably to be expected from a more simple and temperate Diet.
Whether those Meats and Drinks are not the best, that contain nothing in their natural Tastes, nor have any Thing added by Art so pleasing as to induce us to Eat or Drink when we are not athirst or Hungry or after Thirst and Hunger are satisfied; Water for Instance for Drink and Bread or the Like for Meat?
What is the [written above: is there any] Difference between Knowledge and Prudence?
If there is any, which of the two is most Eligible?
Is it justifiable to put private Men to Death for the Sake of publick Safety or Tranquility, who have committed no Crime?
As in the Case of the Plague to stop Infection, or as in the Case of the Welshmen here Executed.

Whether Men ought to be denominated Good or ill Men from their Actions or their Inclinations?
If the Sovereign Power attempts to deprive a Subject of his Right, (or which is the same Thing, of what he thinks his Right) is it justifiable in him to resist if he is able?
What general Conduct of Life is most suitable for Men in such Circumstances as most of the Members of the Junto are; Or, of the many Schemes of Living which are in our Power to pursue, which will be most probably conducive to our Happiness.
Which is best to make a Friend of, a wise and good Man that is poor; or a Rich Man that is neither wise nor good? Which of the two is the greatest Loss to a Country, if they both die?
Which of the two is happiest in Life?
Does it not in a general Way require great Study and intense Application for a Poor Man to become rich and Powerful, if he would do it, without the Forfeiture of his Honesty?

Does it not require as much Pains, Study and Application to become truly Wise and strictly Good and Virtuous as to become rich?
Can a Man of common Capacity pursue both Views with Success at the same Time?
If not, which of the two is it best for him to make his whole Application to?
